MYa i. ad / ?

XM THE. NjWW courT of ffPP£ft^s

                61-J ?'d&321~£.fl
                                                 LED
          /)/iTMo&y J&iAJ Summits             dec . g2Q1
                                            CAROLANNFHARL^y
              J7t£. SXtfk. of JkxAs         CLERKOFTHncoG^T
                                           NINTHCGUHTOrAFpr?/L3




 wMjea/ Mr w/6r*f /MmJ)ao7/js was f/M Thu/ul.
 vi/aa jtd Cou/SlT Caa/v"jcJjdaJ I £   W&s AMd £          AM
 fipihf/^ hej/ip:/\ j/iY U.S. CoMsl?Ja JToajft I Rj'/sHT
£&Pi£A of -$D/njLfH/7j£> J

                           -# *US/3?l        , _
                           c J~ T&ftf/J /Ja/j J


RoAoZsT Tb 3& vte* h)£A/£j) M>u/. u/JS)££ il.S.C^
                                           iMMmiis
 OJ COME /{O'\V f)/rr//o/\r>LEoMSlirr?/r)£f5 b?EW77/jL
       bEFEA'AAAf/W f//£ SISOYE A'OAVBEE IN/lFlEJ)CWSE
      Md W/J'MOVE f/fefo Sfaf fillf/YE AVfcdA'^dcf
      df OKE/Y6E. c^dA'TycfcATjA' T/itrfE foj/ffhA's cf
      Ua';7£.1) s,Mj£s C6Ar5fifijJj£//*8? fJJc/i£teii/Ak cf
      Ttid LmLAlMMf, LLl^OAl/ .Jui£Ea xm£j>Axh£6M
      Y/a/"JC

 LZ.) AHCooM ££/#7kj) fisO^AfiE D£A//J:P bef&vQ?tAfil&
      /fZtEJS/l/V/hAMtL fa SiAYjZ aIcTAss 72 T#£\ '^amT
     JjJteMf aa//> r* mx fA/>A/i;r-2££., h^Jh&Ls,i22^
     .(rXM^rty/ty 7Z*AKr if7? ,£1L$jaH&£as£ , Hr>ip:Ul
 r -teA&^AjJ oA ftZf-tlAbZ . ,7a7/ fas ajpK , A// w;77/a

      T/i£. A'&Hr Tb f//?iL Afruf/ff. Avj) 6>Aie.vfi JlA/D
      A/>R£Si to#*r HjL JJaj D*M£- />}£- A/U/) ffi-fcE /S/2?
      off Aiy ofci^i 0 )JZ /)J) /fof /Hie ft,A. ft/AlAetK.
      Af Ue VD)£v f/tijv 37h/ Th CooflT/fart/L-!

Lb) I btfjUi&At/T#&s A?££A/E>£/Vf£/) HA U.S. C^fff-
      OJ/oMfik Rj"6Ef,-
-        .    U-ofLs:.     _.

    -J1J11EJZLR-.        . Pa r- f


     ficTEo/i/      /V     vhe.      FILED
    /V/Wr//     PzARL sL*33c          m'lm
Be/} u/V/j./v/ , fx       777AJJ     n~S^^atls




fl/f//fo/\ry Aega/ Snm.VEfts
       STz/Jf.      ^T     Texas

en use Mo #L£j. ?oo ?*-/?
             CfM//6£ R //AVA^jg
                                           -2




                  /& f/kA A*/risks'        Z    • =
                  AAA) SJJ&as CfiESJ^ s I "
     CAUSE# DJ?0O?jt                T^ 5   OS


J" fa7%oA? A£bA' SlW/XZZS     Y//// Ah'a 14/ fj/fif
J am ££/>&' eusaEee^ -yE// /ny as, CMsr/jTof-
 IoaJ fi'f?HfEE X,i)/f£ AAA//// a-a'E)
 AawytyE JZ/)ah/-> SS /)£aeaA af ElLLjEjeaEaA'
jCeM "ja/ 77/jl AE/j/e cacIsE aVE'/ESaa TfExf
 CA/V AA/Jb WjJ/ 3//du/ /7\7£A'AV££ArcE J T//A
. SrAYiE     A//A h/tW/ER. AS vs/L// J). A. „Fff, e
 A/AS OA>'AS U//)
^/YlA/tE, TM+T Tjs S/Z/c AA/Jh MdT A//a ^EEAAA/E^
TfrrffiAll C««/fM ,' TT/Af'WAS aaF HeTa1/
 rt,SA /H///)/-*W,JE J coo/iT ZdsT'Za/A/£T£/> ,
             PaE>£ X. of



           C. A) \/EE?         PA/rf
                                                          ; FILE!
                                                          ;• .         AUG If 2017
                                                      -   >..      CAROLANNEHAF1LEY

          C—// LJ /.—   U   /   / / / f /   SAi               NINTH COURT OFAPPEALS




    p.£f£A/f)£Ai r~        s.ipy

       ReTaekee /4,5.EE




J
             fAES^JAE^tEIET


 za/7 . X //AYA J/2us Sj/AX' Aj&sAoJ/aP yt/j77/jw *
 W EE^ A*JjQ*T.Sz>ajA)Aa/E^ /^^/£At
• wte CaJA^E AfAEX fAEiS- AS w*a> aoSWE efXEA^
 '• toAj'tT E/fs BY So oEA AaxE c*tYJ> M^SaaXA
 ' AvS H/AAA ytz/SA AvTMAAt' Aj?AX^X?oA£ A
 fir^S „r >,a«sMf/te&y AXE aEESu£EVY Jam*
,&E A/^ySof/E
                   S&A4

                 DAAXA^ 7x f?E3A ~A7AIJ^


 A y,-,E/A:< EysSES />'J
                      EC & LLL

 C^SEExt       fEA-x/EL
            sjaAa:

CMJ&&JU2&3.
                      C-A6-*
CAASELJE-     'AESix2i±Z3_2.

 AY/ASA A/sm/cr
                    ^E!L                            p^..
                                             eastUe|-nd

                                                   JUL

                                        S.
                                        DEPUTV
  EAjfEcAjy / soAiAi£jtK                          'PS"' ^
  ^E*E^ oJ- ^XAS                       F^~~^
                           hl^AA7&A!
  * Aa/AmA A£CXSv^77AAi *y-au +» •-
  ^ "' dAA aa'A) bn- Ee/u'^b AAA Asa ^StE r
 j*AaA aE/ASa^,) r * lV -, SSr      >
.4aA r„ E7A^ X.
               r^^^SEE£^xAA,^
                      /       -•       A^AaY Suaptej
                                                JEEoPjiC
   Cd

                                  ORANGE COUNTY SHERIFF'S OFFICE
                                          CORRECTIONS DIVISION
                                            INMATE GRIEVANCE



        TO: GRIEVANCE OFFICER


                        NAME OF INMATE
                                                         YL_A.
                                                         CELL/BLOCK                      SO NUMBER

                       DATE FILED
                                                        DATE CONFINED

       SIR:



       LUdge a„di:SnCe' 'Cer% th3t ^ Statement iS trUe ™d                                           vNGE COUNTY SHERIFF'S OFFICE
                                            CORRECTIONS DIVISION
                                             INMATE GRIEVANCE




           TO: GRIEVANCE OFFICER



           FROM: AtflftMty A vaw/^\                          -d             A.
                           NAME OF INMATE                    CELL/BLOCK                       SONUMBER



                           DATE FILED                        DATE CONFINED



           SIR:


           I wish to file a grievance. ] certify that my statement is trueand correct to the bestof my
           knowledge and belief.J A)M T/K£J) of SrlV /MA ft, jfefrtfr J>U>f/j£j) A.Uj B&J/fr


          (Please print or write legibly. Include all dates, times, and names ofpersons involved, including
          witnesses ifnecessary.) X 4/11 Ja^Aa PSJ) R/6HTJ~c CjjLL^f,!EjAa"uaAA-/ J?/&ftf±
    -5aE£ J, YiSTi L /j^MUtAdE^UAL^L / J7yEcA-S<>jS . JS AA" ASfSs/kh Ad/) l)EAAf/P/Sj)
PoS<>        A/or ffilopEL Urj AA.J) /a¥yy M-&££££jtJs+/?/£. S>iEJ~^SJ/jf^
A$S C£'.r APaPa'/F- AxjP'x?£Yf,tA JI-,            /£/>/ /),/C ri#y& ) aT tfis/ss' CSAC u'Acfe/)
of /frjy cr£/j?A£ J




          Seal this completed form in an envelope and itwill be delivered unopened, to the Grievance
          Officer the same dayor the next normal business day.
                                  INMATE REQUEST FOR
                                                                               s.o.*JE?A y
To: rT/jJ>6£ Ha Hi/                                   Vmm: AaYAm/y A. J.j/yi./y/^A  A/ret? AT ASLfiAiAf c^-i^S XX,/ *VA>
 cFEEl/ft r7A,/1ffa



FILL OUT THIS REQUEST FORM COMPLETELY WITHALL YOUR INFORMATIONAND
PLACE ITIN THE MAIL BOXSO ITCANBE PICKED UPBYTHEMAIL OFFICER
YOUR REQUEST WILL BE DELIVERED TO THE INDIVIDUAL RESPONSIBLE FOR YOUR
PARTICULAR REQUESTAND A RESPONSE WILL BEMADE BACK TO YOU.


Y\EZPRINT\SHEB.1FRJAIL\INMATE REQUEST 4/99
            fJ'ZAAB
            —_
                    ASAP
                      .—
                         Cofv
                          Y—A
                              P>foi

                                  INMATE REQUEST FORM
                                                                               s.o.# .SEAS
 To:SAP Sc                                                 ?™™S/i/YEAnAjy i S                            T™e:   f   FA7   Block:       A        Cell:   A

 Message or request: /fefcfgl fay nA C.aAA E/hE^TAJ . Pr>'YW *j*_/L-
a/a-saP^ tee .a^aaa wA//s*sa* ~a^ y i
aaaaa^ fo Etaep fy/oA& c,a// ssEk^ ^,e s/epSjaj, m*aj
 T P/E ay/Up aa\AEaAExa^ AE> Sp/Ea a&i AJ r aCa-a k- *
\S/Eh Fa^eX'/                                           pyyxsE Xo^JL
Receiving Officer:




Individual


FILL OUT THIS REQUEST FORM COMPLETELY WITH AtL YOUR INFORMA TWNAND
PLACE ITINTHE MAIL BOXSO IT CANBE PICKED UP BYffl^MAIL OFFICER
YOUR REQUEST WILL BE DELIVERED TO THE INDIVIDUAL RESj^NSlBLE FOR YOUR
PARTICULAR REQUESTAND ARESPONSE WILL BE MADE BACK TO YOU.

Y•£ZPRINT\SHF.RlFPJA:iAINMATE REQUEST 4/99
                               / Copy Jo ^^ -
                 INMATE REQUEST FORM
                                                  so# 47#y
 To: Offi^*
      
                                         From:A/^;  jSSa Jr SEi/ntf'/gyf?C
                                             (last nameyfirst, middle)


 Date: ^//-/^Time: J PEE Block: /f                     Cell:   /f
 Message or request:      ,.                                            _
 Iff? D(>f7o*Z s/l//) f           C4/P A'A/. St/*/ 7?/a MJ?,L
AfetfolTFn/? 77/S A^AY>,/r/A, sn*^r//*7~Xaa/A
~h-ift&&//£/&/ /^>0k JyS^ yylj* Sa^/al^ 17J^/~A' /Aa
 HnyPlT+A^*^ Mm/A #&*<>*?< a-ajJ) fx^lTj/S/^ xKa.Pah/^D
tfvAyy A /)/>£/: 0Ask J*#A£s*A6 14/d/ A/&&."
-aVqh/ 7//ft J/^/) Acki *££ 1/jjdY £A0AA/J) W^ /&,'*>



Receiving officer: Xl>7 ^      Inmate Signature Jn/V
Disposition: (DO NOT WRITE BELOW THIS LINE):

                       (eLo-cJZ^l Ju^sf-,      f J*'ou ^      . .
              _pb> ^wk.       ^^^yr .^-^"^p- ^ ^/U Plztz.
                                                   A7 -i—~




Date' "? ( IP             Time/,{f-2a
FILL OUT THIS REQUEST FORM COMPLETELY WITH&LI^OUR
INFORMATION AND PLACE IT IN THE MAIL BOX SO IT CAN BE PICKED UP BY
THE MAIL OFFICER. YOURREQUEST WILL BE DELIVERED TO THE
INDIVIDUAL RESPONSIBLE FOR YOUR PARTICULAR REQUEST AND A
RESPONSE WILL BE MADE BACK TO YOU.
         ^^            PeT/jAM A COPY U AAA / A,S~ A - ^
  {\U
^t^V:\ NMATE REQUEST FORM                                                               RECEIVED)
                                                                                         JUL 21 201/
xf.AsPK .PP                                                  sou
                                                                      _„ ,
                                                                     5 72/
S^      --EE
                   v£^?l                            From: /U/7P/,Ajy ( f£ &£)£ VAA/CA AAA ,AaA/)7AT£- ft.£&)£sl
        AAAA) E A£\/£A y-,£.ETHM BACA a*/A A< „»,j*»,JZjI *mD
        A/i/c/u/^j/E/TAaYaA t\e£M/s~ rxAfkAA^i ama*«^ n**A
        EAAAA< , PEvaJj^MaiAIEaA: , AAA AaA„a£ Ana* a//, j a ATAy ft/Anax/"7aa/aA
        EATA£&fiA Stiffly, ak FaEA-'A a. aa£JS»aa?»PP*A
         EAVoIpA07/14/17 10:58:09 Orange Cty DC Scanned By Cathy                                                1K F f^ IIVF FY

            /fe^/ /t CoApy T> /^jA'0™
                                   INMATE REQUEST FORM

     ^•Cfi/ftA AM'/A*                                  —       From: ^^T~
                                                                     (Last. First. Ml)
                                                                                       V.,,,„, fC/"/L Ai~

    Date: ?-tf-/7                               Time;_^                 Block:    A           Cell:     XE
    Message or request: jf /^/g/? SEE /a7kaP Aaa/a/) /VP,AAA^AAXyE,YA7Ay<
    Zf>E< SAAh7AA7*A7^ PE/)a* & U&Aa^ AtK/1?.^
    McnAz/Pi                                    —LTaaxaE >e^ !
    Receiving Officer:                       V^—-V f   p*     Inmate Signature:   y/7yt/
    Disposition: (DO NOT WRITE BELOW THISLINE):
                                                                                          0?l tyrwD cY^uyZoO/y^
                 LP 6A                                                              J

                      MATE                   UESTFORM
                                                  sou XPJZY

1o:$jJ@<>£ ,y JXc/t/C                    From: AayTJ^a/a A S,s4fJ>fJr/€£
                                               (last nameffirst, middle)


Date: ?-J/-f? Time: f fyfl Block: A                     Cell: A
Message or request:                                     L,                 ^—
J". TXAE Ao           DudoA      A ^U .jz//t>UAi£A AAS
S,E/?. Aaj,As,AA" TaVaTS.^A AqXA
 SnK Ay .AAA)AA AaEsX ^ TAaA ,A XAA
 P 'fA/PE'A-A ,+a'A ^/yYaj^EAJ So Pa, aEac-/
 A.A, AvnEAA/hytX^ Ce,'/>'7~A-AXA) Aau/vax uAXrt,' PPP ,/t/vS 6r~E~~ypAA/s/hE
   s
Receiving of:                   ate Signature S fi/\/ iX

Disposition: (DO NOT WRITE BELOW THIS LIN£):

  (J]A^i °-^ ^~^- aI^aPAat^ ae^pt—aCf*-                            77
  cr^-AXA-^     &^—t^.   )c y\^^y9^   A~>~   r^/t-TZ.




Date:   l/nfn            Time: /¥*»               By:

FILL OUT THIS REQUEST FORM COMPLETELY WITH A]
INFORMATION AND PLACE IT IN THE MAIL BOX SO IT dsAN-SE PICKED UP BY
THE MAIL OFFICER. YOUR REQUEST WILL BE DELIVERED TO THE
INDIVIDUAL RESPONSIBLE FOR YOUR PARTICULAR REQUEST AND A
RESPONSE WILL BE MADE BACK TO YOU.
                          ^                               W&*£ RAaAA
                                 INMATE REwEST FORM
/ las-
                                                                               so.# JT7J? 
 ^••Phj[)(^                tffrfrs'? "fib ^/?                         Time:-               Block:   ^          Cell:     s4

 Message or request:JtJ/y&& />1y ^^/M^5 Im^/^^Vi,^., A$?^. rdZ^/jy ?/J*a& f*ss^<
/£kdtP-\lA\>/i.t^ t/i/M.. iaSa~> svxs• ^A,h^//y^/hjy/> yCsx/)/> Yt^TTlv aA hzTyyiyP
 Receiving Officer:                        (^ j^L^\_ Inmate Signature: /&AlA)X
 Disposition: (DO NOT WRITE BELOW THIS LINE):




£>ate;                                     Time:           By:
Individual


FILL OUT THIS REQUEST FORM COMPLETELY WITHALL YOUR INFORMATIONAND
PLACE ITIN THE MAIL BOX SO IT CAN BE PICKED UP BYTHE MAIL OFFICER
YOUR REQUEST WILL REDELIVERED TO THE INDIVIDUAL RESPONSIBLE FOR YOUR
PARTICULAR REQUEST ANDA RESPONSE WILL BE MADE BACK TO YOU


Y .F.ZPRINT.SIILRIFFJAjmNMATE REQUEST 4m
                                 INMATE REQUEST FORM
                                                                                                       S.O. # sT?j                  h 6f s



            uaDaapaaPa- AaXEP&£V a//Pa-cEa
fAAAXA'/EA> /a
            /A /A/i  CCAlp'
               /E/<> ccAipA/uf aaA aEEPPaiaaAAs.
TEaaAA AAA /                             3 oEp


 FoA. Aj J)aVA L~ Ttf/hTL t)v MoTKAfAfr AM/TM'tAffr
  Mz^AtfD I~M&f&Mte bfiit/&- An/ V#//a*$
 0/t /£ Ucfc- rP &*& W-A//Q/U6- A3 ±l&aAa$ Z A/yhpd &>Ai A/Jd iWfig/£/Z C-ZT

  £/£*//£& ^e&ji/h/ CAfej AyL}A£d) A^P^y/hy X&jfaf/ 4//tf£k2*                   T
^P Aa%£a//>a¥&/u7~~


,4xJj U> j/eFoF tfA/yP £/y5y%JaZ &f'7^Kfip> 6yt7?-Ay(P£ CccwTy JP
 k/4p* A^fro/feJ>A-/vJ>h/te *//3 A&tCsjs£A /OAS (A/feJ) opJEyZ A^>J) opyZfLl' ya?JA a3a?APJ> )V/k>
 JEEtptP// yvjJ/f 0(7/ SA£ aKaVOUAEA^ 1 %Y^ P'vXjZ/P JaVaZ ScJiY/C/
 PaIIa Xx'AA xpteSiP- iYS> ., ///jZ S?C7 OOO* */&/,>£- W£*/T/& £/*£&
zoopy JoJttPjz. jr^/j) ytS J>yJ>/JcT^A2> MoTJ$e>aU}> 4a/V/^V Ji^A^ Sia/^/CO/^^
7 /rA/AA'ftsiAA'T^
^T/A/xZ fit&H-rfi ficJyyty TttfiJi , stAYY CocaaT^AP /tet//£j>
 TjtArtsaFT
   a
            s**jc TM£ H&Aj1uC> Jjl HW£-r a/oTj £*&/
 6iY£A/ A// F.4c£ 4Ph /#/ FA/J)£J^^ //^ 77f/            PaPS ALE ,SXZ
                   ?ofy
 ELC/Y. EE AAYE SAoiY PeEaS ASSAoAAZA) wATTE
2S1/ am EA/A AacK Aa'E) aoofA SoaAaaay,
; AAAAazaE VYAts ^CAAAcJ) AIM/A AZaX^ZISvYA^
 Mt)f T)AfiA af AEhA ^i de<
             A)£AAY^PPEa,)a,^ ^//
              S3 An/ flXf
             AALaaA^. Jx    77s^/ -;?XX




E EAA//-^ Prn/A/AA «A_P_{
                             ^
           \




                             ^
           >s
                                 ^

     ^     g^
                          qraa'6£- Ccu/vTy DijsT/titT' cojpCT
                       PA(a/L £L a>A m
                              6 of ^

ATE FuB6£ MnM/A                                &?-/? V ?

                 /DoTjcA     fo/L   ttEfiAjy/As
                To F//LB     l,fi}v/£sZ
               AAr/J S/JaaiV czAusi^
    CRUS/Z- fr      I) /'2An?$y
                                                   ,i __
 X MftfoAjy A^Yb'SJ/AyAyzAs ypy/y sAa>a TAaJ , -J-         AsW
  fi£/A6> MzytJjgA kxAjj A/y a. s, coausF/FTjA &&tfF"j$)t
  DAATfftrFTnOfrr. HfiHF As/A Aflnyyyjp T Ka^y, "y\0
  /)£///Ak of M £P//0£/^£jy' jyiA Af?1A- AFzpA- cAils/Z
  /Jt>'A/MA FAaF~*wy£jL AS Wd// A.J, ^AAysA AA$ syyVj/
   Us£h FAsLtPFAyils' Fe> FPss> AyyA M/hASj FJiATFt SjcX A^'J)
 . AJff T /%£ A/MM&Al Fa.y.FAAJ/ Aai/jaA^ aP/aT YV'A<>
  keT$n/jffl Th/.o Jf/yAfAA Ey/f, Aa/A $aA< I X HAAzP
  ASK FaaPL cZd/yFs *F AJFAVyJ)aA}aAI) AaE/S A-AAaS/)
  TTiUf tifryrfh, , jjJL&fc* , A//PAsTTja** , A/A ip/Aaa<
  M F£Aa/ jjcT~/fA\y£-
 A fox/ J T/ffiTX- Jf/b diisT&^r^ijT^#F FAlStVO A^YiS
 Jo)3 AjUl) L                     5 of f
          Caver.      pa/$£

         CAUSE      /) Unm*



Y Asp/    Jy\   *




                                           ':Y:!,A...
                              •YSX>.-:.-:A--S$m
                                       In The


                                Court ofAppeals

                    Ninth District of Texas at Beaumont



                               NO. 09-17-00292-CR




                     IN RE ANTHONY LEON SUMMERS




                              Original Proceeding
                 260th District Court of Orange County, Texas
                           Trial Cause No. D170078-R



                          MEMORANDUM OPINION


      Anthony Leon Summers filed a pro se petition for writ of mandamus in this

Court. See Tex. Gov't Code Ann. § 22.221 (West 2004); see also Tex. R. App. P.

52. Summers complains that the trial court has not addressed pro se motions filed in

a criminal case in which Summers is represented by counsel. "[A] trial court is free

to disregard any pro se motions presented by a defendant who is represented by

counsel." Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). A trial

court does not abuse its discretion by failing to rule on pro se motions in a criminal

proceeding in which the defendant is represented by counsel. In re Kellum, 307
S.W.3d 336, 336 (Tex. App.—San Antonio 2009, orig. proceeding). Accordingly,

the petition for writ of mandamus is denied.

      PETITION DENIED.



                                                         PER CURIAM



Submitted on August 29, 2017
Opinion Delivered August 30, 2017
Do Not Publish


Before McKeithen, C.J., Horton and Johnson, JJ.
                                       In The


                                 Court ofAppeals

                     Ninth District of Texas at Beaumont



                               NO. G9-17-00389-CR




                   ANTHONY LEON SUMMERS, Appellant

                                          V.


                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 260th District Court
                           Orange County, Texas
                            Trial Cause No. D170078-R



                           MEMORANDUM OPINION


      On August 10, 2017, the trial court sentenced Anthony Leon Summers on a

conviction for driving while intoxicated. Summers filed a notice of appeal on

October 17, 2017. The trial court signed a certification in which the court certified

that this is a plea-bargain case and the defendant has no right of appeal. See Tex. R.

App. P. 25.2(a)(2). The district clerk has provided the trial court's certification to

the Court of Appeals. On October 17, 2017, we notified the parties that we would

dismiss the appeal unless the appellant established grounds for continuing the
appeal. No response has been filed. Because the trial court's certification shows the

defendant does not have the right of appeal, we must dismiss the appeal. See Tex. R.

App. P. 25.2(d). Accordingly, we dismiss the appeal.

      APPEAL DISMISSED.




                                                       HOLLIS HORTON
                                                            Justice




Submitted on November 21,2017
Opinion Delivered November 22, 2017
Do Not Publish


Before McKeithen, C.J., Kreger and Horton, JJ.
CHIEF JUSTICE
STEVE MCKEITHEN                          Court of Appeals                                        CLERK
                                                                                       CAROL ANNE HARLEY

JUSTICES                                     State of Texas                                      OFFICE
                                                                                                SUITE 330
CHARLES KREGER
                                                                                             1001 PEARL ST.
HOLLIS HORTON                                 Ninth District                            BEAUMONT, TEXAS 77701
LEANNE JOHNSON                                                                        409/835-8402   FAX 409/835-8497
                                                                                    WWW.TXCOURTS.GOV/9THCOA.ASPX



                                           November 22, 2017

           Anthony Leon Summers                       Michael S. Marion
           #02151376                                  Assistant District Attorney
           Terrell Unit                               801 W. Division
           1300 FM 655                                Orange, TX 77630
           Rosharon, TX 77583                         * DELIVERED VIA E-MAIL *

           RE:     Case Number:             09-17-00389-CR
                   Trial Court Case         D170078-R
                   Number:


           Style: Anthony Leon Summers
                   v.

                   The State of Texas



                  Enclosed are copies of the Court's Opinion and Judgment in the above
           styled and numbered cause entered this date. The appeal is DISMISSED.

                    Tex. R. App. Proc. 48.4. Opinion Sent to Criminal Defendant
                   In criminal cases, the attorney representing the defendant on appeal shall,
           within five days after the opinion is handed down, send his client a copy of the
           opinion and judgment, along with notification of the defendant's right to file a pro
           se petition for discretionary review under Rule 68. This notification shall be sent
           certified mail, return receipt requested, to the defendant at his last known address.
           The attorney shall also send the court of appeals a letter certifying his
           compliance with this rule and attaching a copy of the return receipt within the
           time for filing a motion for rehearing. The court of appeals shall file this letter
           in its record of the appeal.

                                                               Sincerely,

                                                               CAROL ANNE HARLEY
                                                               CLERK OF THE COURT
cc:   Judge Buddie J Hahn (DELIVERED VIA E-MAIL)
      Vickie Edgerly (DELIVERED VIA E-MAIL)
      Kellie Derouen (DELIVERED VIA E-MAIL)
      Judson Daws (DELIVERED VIA E-MAIL)
                  IN THE NINTH COURT OF APPEALS


                                  09-17-00389-CR



                              Anthony Leon Summers
                                         v.

                                 The State of Texas




                                On Appeal from the
                   260th District Court of Orange County, Texas
                            Trial Cause No. Dl 70078-R


                                   JUDGMENT


      THE NINTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the appeal should be dismissed. IT IS THEREFORE
ORDERED, in accordance with the Court's opinion, that the appeal is
dismissed.

              Opinion of the Court delivered by Justice Hollis Horton
                               November 22, 2017
                             APPEAL DISMISSED
                                   **********


     Copies of this judgment and the Court's opinion are certified for
observance.




                                              Carol Anne Harley
                                              Clerk of the Court